Citation Nr: 1728748	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-00 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an appendectomy scar. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from March 1974 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a hernia and for the appendectomy scar. 
 
In December of 2015, the Veteran was afforded a Board video conference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the Board hearing has been associated with the claims file.  In February 2017, the Veteran was notified that he was entitled to another hearing in light of the fact that the VLJ who had conducted his video conference hearing was no longer with the Board.  See, 38 U.S.C.A. § 7107(c) (West 2014).  The Veteran did not respond to the letter within 30 days as requested by the letter, and, accordingly, the Board is now permitted to assume that he does not want another hearing.

This claim was previously before the Board in March 2016, at which time the claim for entitlement to service connection for an abdominal hernia was reopened and both issues were remanded for further development.  The claim has now returned to the Board for further appellate action.

The Board notes that the Veteran's claim previous included the issue of entitlement to service connection for a ventral hernia, which was granted in a June 2016 rating decision.  As this constitutes a full grant of benefits, the issue is no longer in appellate status. 






REMAND

While the Board sincerely regrets further delay, additional development is required before the claim can be adjudicated on the merits. 

Pursuant to the Board's March 2016 remand, the Veteran was afforded a new VA examination in connection with his claim.  Unfortunately, the Board finds that the examination is incomplete.  More specifically, the Board directed the examiner to address the Veteran's contention that the findings noted in a 1999 pathology report, which appear to reflect "a perforation of the free wall and of the appendix with an overlying fibrotic and healing response within the abnormal distal 5 cm," indicate that the identified abnormality, and possibly perforation, of his appendix was incurred in service at the same time as his in-service abdominal complaints in 1991.  While the examiner included a brief discussion of the 1999 pathology report, the opinion as to whether or not the abnormal appendix, which resulted in the appendectomy, could have contributed to the 1991 in-service abdominal complaints is conclusory and does not opine as to whether or not the abdominal discomfort that the Veteran experienced in service could have been the early stages of infection resulting from a small perforation of the appendix. 

Accordingly, a remand is required to obtain this needed medical opinion so as to ensure compliance with its prior remand instructions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from June 2016 to present and associate them with the claims file. 

2.  Once any outstanding records have been obtained, schedule the Veteran for an examination with an appropriate medical examiner who has not previously examined the Veteran.  The Veteran's claims file, along with a copy of this remand, should be made available to the examiner.  After a review of the record, the examiner is asked to provide the following opinion:

Whether it is at least as likely as not that the Veteran's documented in-service complaints of abdominal discomfort were the early stages of infection resulting from a small perforation of the appendix. 

The examiner must provide complete rationales for all opinions and conclusions reached.  If further testing or examination is determined to be warranted in order to adequately evaluate the conditions at issue, such testing is to be accomplished prior to the completion of the examination reports.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond prior to returning the claim to the Board, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


